Name: Commission Regulation (EC) NoÃ 905/2006 of 20 June 2006 amending Regulation (EC) NoÃ 835/2006 as regards the quantity covered by the standing invitation to tender for the resale on the Community market of common wheat held by the Polish intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  marketing;  plant product
 Date Published: nan

 21.6.2006 EN Official Journal of the European Union L 168/3 COMMISSION REGULATION (EC) No 905/2006 of 20 June 2006 amending Regulation (EC) No 835/2006 as regards the quantity covered by the standing invitation to tender for the resale on the Community market of common wheat held by the Polish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 835/2006 (2) opened a standing invitation to tender for the resale on the Community market of 150 000 tonnes of common wheat held by the Polish intervention agency. (2) Given the current market situation, the quantities of common wheat put up for sale by the Polish intervention agency on the internal market should be increased, taking the permanent invitation to tender to 250 000 tonnes. (3) Regulation (EC) No 835/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 835/2006 is hereby amended as follows: 1. in Article 1, 150 000 tonnes is replaced by 250 000 tonnes; 2. in the title of the Annex, 150 000 tonnes is replaced by 250 000 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 152, 7.6.2006, p. 3.